F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          June 29, 2005
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 BILL J. CORY,

               Plaintiff-Appellant,                     No. 05-3010
          v.                                         District of Kansas
 DORIS FAHLSTROM; THOMAS M.                     (D.C. No. 04-CV-4075-RDR)
 TUGGLE, Judge; GUY R. STEIER;
 PATRIK W. NEUSTROM;
 SAMANTHA P. ANGELL; DANA
 BREWER,

               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument.    This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Plaintiff Bill Cory appeals from the dismissal of his complaint on the basis

of res judicata. For the following reasons, we AFFIRM the dismissal of this case

and DENY the appellees’ motion for sanctions pursuant to Fed. R. App. P. 38.



                       Factual and Procedural Background

      Mr. Cory filed this pro se lawsuit against six defendants, presenting various

claims under § 1983 and the Racketeer Influenced Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961 et seq. Mr. Cory’s claims arise out of two prior state

court actions in which he was involved.

      In 1999 and 2000, Defendant Doris Fahlstrom filed two separate cases in

Kansas state court against Mr. Cory, both referring to a contested probate

proceeding. On November 8, 2000, the parties entered into a settlement

agreement that purported to resolve all real or potential claims either party had

against the other. However, on August 30, 2002, Mr. Cory filed a lawsuit

(hereinafter “Cory I”) in federal district court against Fahlstrom, her attorneys,

and the presiding state court judge, alleging that they conspired to deny him due

process. The court dismissed this suit under the Rooker-Feldman doctrine, which

precludes a losing party in a state court action from filing suit in federal court to

set aside the state court judgment. See Rooker v. Fid. Trust Co., 263 U.S. 413

(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). This Court


                                          -2-
affirmed the district court’s decision, see Cory v. Fahlstrom, 80 Fed.Appx. 656

(10th Cir. 2003), cert. denied, 541 U.S. 973 (2004).

      On June 29, 2004, Mr. Cory filed this suit against the same defendants,

alleging the same civil rights claims, but adding a RICO claim. The district court

dismissed Mr. Cory’s complaint for failure to state a claim upon which relief may

be granted under Rule 12(b)(6), applying the doctrine of res judicata. The

defendants moved for Rule 11 sanctions, which the district court denied because

the plaintiff was pro se and res judicata is a complex legal doctrine. However,

the district court “warn[ed] plaintiff that any further actions against defendants

arising out of the state court cases will almost assuredly be concluded with the

imposition of sanctions against him.” R. Doc. 7.

      Mr. Cory appeals the district court’s dismissal of his claims, and in

response the appellees request sanctions under Fed. R. App. P. 38.

                                    Discussion

      We review de novo the dismissal of a complaint under Rule 12(b)(6),

confining our review to the allegations of the complaint and taking them as true.

Doyle v. Okla. Bar Ass’n, 998 F.2d 1559, 1566 (10th Cir. 1993). We review

questions of res judicata de novo. State Bank v. Gledhill (In re Gledhill), 76 F.3d

1070, 1082 (10th Cir. 1996). Res judicata is an affirmative defense that

“encompasses two distinct barriers to repeat litigation: claim preclusion and issue


                                         -3-
preclusion.” Park Lake Res. L.L.C. v. USDA, 378 F.3d 1132, 1135-36 (citing

Baker ex rel. Thomas v. General Motors Corp., 522 U.S. 222, 233 n.5 (1998)).

The district court decided this case on claim preclusion grounds, which was

improper because claim preclusion only applies when the prior suit “ended with a

judgment on the merits.” Nwosun v. Gen. Mills Restaurants, Inc., 124 F.3d 1255,

1257 (10th Cir. 1997). Mr. Cory’s first suit did not end with a judgment on the

merits; instead, the court dismissed the suit for lack of subject matter jurisdiction

under the Rooker-Feldman doctrine. Issue preclusion, however, is appropriate

with respect to the claims in the second lawsuit that mirror the claims in the first

lawsuit.

      Issue preclusion prevents a party from relitigating a jurisdictional question

when the party had a full and fair opportunity to litigate the matter in the prior

case and the party is reasserting an identical jurisdictional claim. Park Lake Res.,

378 F.3d at 1136. Mr. Cory has already litigated the question of subject matter

jurisdiction on his civil rights claims against the defendants. The district court

concluded that there was no subject matter jurisdiction for those claims, this

Court affirmed that conclusion, and the United States Supreme Court declined to

hear the case. The issue has been decided, and Mr. Cory is precluded from

asserting it again.




                                          -4-
      Mr. Cory has not had an opportunity to litigate his RICO claims, so he is

not precluded from asserting this claim. However, the RICO claims face the same

problem as the civil rights claims did the first time around—the Rooker-Feldman

doctrine bars subject matter jurisdiction. 1 As the Supreme Court recently held:

“The Rooker-Feldman doctrine [prohibits] . . . cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

125 S.Ct. 1517, 1521-22 (2005). Mr. Cory’s RICO claim alleges a byzantine

conspiracy between Ms. Fahlstrom, her attorneys, and the state court judge to

defraud Mr. Cory through the Kansas state court system. This is a claim that he

was injured by the state court judgment, which is precisely the type of claim

prohibited by the Rooker-Feldman doctrine. See Kiowa Indian Tribe v. Hoover,

150 F.3d 1163, 1169 (10th Cir. 1998) (Rooker-Feldman prohibits “a party losing

in state court . . . from seeking what in substance would be appellate review of

the state judgment in a United States district court, based on the losing party’s

claim that the state judgment itself violates the loser’s federal rights.”) (quoting



      1
         The Defendants do not raise a Rooker-Feldman argument, but because the
issue is jurisdictional we may address it sua sponte. Pittsburg County Rural
Water Dist. No. 7 v. City of McAlester, 358 F.3d 694, 706 (10th Cir. 2004) (“[W]e
have an ongoing duty to ensure that our jurisdiction is proper . . . .”).

                                          -5-
Johnson v. DeGrandy, 512 U.S. 997, 1005–06 (1994)). Consequently, we are

without subject matter jurisdiction to consider this claim.

      The appellees have requested sanctions against Mr. Cory under Fed. R.

App. P. 38. “If a court of appeals determines that an appeal is frivolous, it may,

after a separately filed motion or notice from the court and a reasonable

opportunity to respond, award just damages and single or double costs to the

appellee.” Fed. R. App. P. 38. “An appeal is frivolous when the result is

obvious, or the appellant’s arguments of error are wholly without merit.” Braley

v. Campbell, 832 F.2d 1504, 1510 (10th Cir. 1987) (internal quotation marks

omitted). The fact that Mr. Cory is a pro se litigant does not prohibit us from

imposing sanctions. See Haworth v. Royal (In re Haworth), 347 F.3d 1189, 1192

(10th Cir. 2003).

      This appeal is indeed frivolous, and Mr. Cory would have no just cause for

complaint if sanctions were imposed. Whatever the arguable merits of his

original case, he lost, and it is an abuse of the judicial system for him to continue

to harass his opponents with repeated litigation of the same claims. In his reply

brief, Mr. Cory implies that he has not yet learned this lesson. See Aplt. Reply

Br. 5–6 (stating that “he practices due diligence in the law and will never accept a

violation of his Constitutional Rights”). This shows a fundamental

misunderstanding. A court is not like a pin-ball machine, in which a player


                                          -6-
dissatisfied with his result can try his hand over and over again. Once a litigant

has had a full and fair opportunity to present his claims in court and has lost, it is

time for him to “accept” the result, at least to the extent of refraining from

bringing repetitive lawsuits.

      In what we hope is not misplaced forbearance, however, we deny

Defendants’ motion for sanctions on this appeal. The district court warned Mr.

Cory against filing “any further actions against the defendants arising out of the

state court cases.” R. Doc. 34 at 7. This warning may not have been understood

to extend to an appeal of the decision below. We nonetheless join the district

court in admonishing Mr. Cory to refrain from further repetitive litigation of these

matters.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED.

                                                      Entered for the Court,

                                                      Michael W. McConnell
                                                      Circuit Judge




                                           -7-